Title: To Benjamin Franklin from the Marquis de Lafayette, [20 October 1783]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


          
            My dear Sir
            Paris Monday Morning [October 20, 1783]
          
          The famous William Pitt is just Arrived in Paris, and is just Returning to London— He Has Expressed a warm desire to Get Acquainted with You, and As I Hoped You would Come to day to the American dinner, I Have invited Him together with Lord Camden’s, duke of Grafton’s Sons, and two other of His friends—it is Possible You will be Glad to know a Young Man Whose Abilities and Circumstances are So Uncommon— So that, Unless the Going Very Gently in a Carriage Hurts you, You will do me an extreme pleasure to dine with us, as You are the Center Upon Which Moves the Whole Party— Butt I

would not Have You do Yourself Any Harm on that Account—Most Respectfully and Affectionately Yours
          
            Lafayette
          
        